Citation Nr: 0534974	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  00-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the RO.  The Board denied 
the claim in a July 2003 decision, which the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In September 2004, the CAVC (upon the filing of a 
joint remand) vacated the Board's decision and remanded for 
readjudication.  The Board remanded the veteran's claim in 
February 2005.  In an August 2005 supplemental statement of 
the case, the RO continued the denial of ratings in excess of 
10 percent for each knee.


FINDINGS OF FACT

1. The evidence of record reflects that the veteran's knees 
have a range of motion from 0-140 degrees, which decreases to 
0-130 degrees with repetitive motion; and which produces pain 
from 130-140 degrees.

2.  The veteran's knees are stable to varus and valgus 
stress; but the veteran has mild subluxation manually of the 
patella; and he wears a sleeve on each knee for support.

3.  The veteran's knee disability includes arthritis, 
productive of painful motion.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010-
5257, 5003, 5260, 5261 (2005).

2. The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 5299-5257, 5260, 5261 
(2005).

3.  The criteria for a separate 10 percent rating for each 
knee for arthritis productive of painful motion has been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.59 (2005); 
VAOPGPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5257-5010; his left 
knee is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5299-5257.  

Under DC 5257 for impairment of the knee, with either 
recurrent subluxation or lateral instability, slight 
impairment is rated at 10 percent, moderate impairment is 
rated at 20 percent, and severe impairment is rated at 30 
percent.  38 C.F.R. § 4.71a, DC 5257.

A VA examination in June 2000 found no instability.  
Nevertheless, a treatment note in May 2001 indicated that the 
veteran's right knee had been "buckling" occasionally, 
occurring 2-3 times that month, although the veteran had 
avoided any serious falls.  A VA examination in December 2002 
revealed mild manual subluxation of the patella and the 
examiner noted that the veteran wore an elastic sleeve on his 
right knee for stabilization, as his knee had given way in 
the past; however, there was no varus or valgus instability 
noted.  

The veteran asserted in April 2005 that he has had several 
instances where his knees have buckled and he has toppled 
over, including one instance in which he knocked over a stack 
of canned goods in the grocery store.  

At a VA examination in July 2005, the veteran was noted to 
wear a brace on his right knee and walk with a cane.  
However, the examiner indicated that there was no obvious 
knee abnormality, and noted that the veteran was stable to 
varus and valgus stress.  The examiner opined that the 
veteran had impairment of the joint function which was 
limited by pain on repetitive use and by flare-ups.  The 
examiner also opined that pain was his major functional 
limitation, and noted that osteoarthritis was worse in the 
right knee than in the left knee.  Nevertheless, the examiner 
noted that even with pain from repetitive motion, the 
veteran's range of motion only diminished from 0-140 degrees 
to 0-130 degrees.

In August 2005, the veteran indicated that he now wears 
braces on both legs.  Additionally, the veteran's doctor 
certified the veteran's application for a handicapped parking 
permit, indicating that the veteran was unable to walk 
without the use of or assistance from a brace, cane, crutch, 
or other assistive device, or without the assistance of 
another person.  It was also indicated that if the assistive 
device significantly restored a person's ability to walk to 
the extent that the person could walk without severe 
limitation, then the person is no longer eligible for the 
permit. 

The Board has carefully considered the veteran's contentions.  
However, while the veteran has asserted considerable 
subjective complaints of knee pain and instability, the 
objective medical evidence continues to support only a rating 
of mild instability of the knees bilaterally.  The veteran 
has almost full range of motion in both knees, which is only 
minimally reduced by pain on repetitive motion.  Furthermore, 
the examiner at the most recent exam found no obvious 
abnormality, and the veteran has never required knee surgery.

In reaching its decision the Board has carefully considered 
whether a higher evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  While pain has been the veteran's main limiting 
factor (as noted by the VA examiner in July 2005), with 
regard to the veteran's range of knee motion, testing 
provided results both with and without pain, and the range of 
pain free motion is sufficient to preclude even a 
noncompensable rating (see below).  Even pain from repetitive 
motion only reduced the veteran's range of pain free motion 
by 10 degrees.  Thus, although the veteran has been observed 
to have some pain on motion, the examiners took this factor 
into account when measuring range of motion and in discussing 
the veteran's movement.  Additionally, while the veteran 
complained of flare-ups, the objective medical evidence fails 
to show that a higher rating is justified solely based on 
limitation from the reported flare-ups.  Therefore, the Board 
believes that a higher rating is not warranted on the basis 
of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.

The Board notes that when a veteran has a knee disability 
rating based on DC 5257, he may have an additional disability 
justifying a separate rating for traumatic arthritis under 
38 C.F.R. § 4.71a, DC 5003, if there is limitation of motion 
under either DC 5260 for limitation of flexion of the leg or 
DC 5261 for limitation of extension of the leg.  However, in 
order to merit an additional rating, a veteran must have 
limitation of motion sufficient to meet the criteria for at 
least a zero-percent rating.  See VAOPGPREC 9-98.  This is 
not shown, as described below.

In this case, X-rays taken in conjunction with the December 
2002 VA examination confirmed the presence of arthritis in 
both knees.  Under DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees, 
while 10 percent is assigned when flexion is limited to 45 
degrees.  Under DC 5261, a noncompensable rating is assigned 
when extension of the leg is limited to 5 degrees, while a 10 
percent rating is assigned when extension of the leg is 
limited to 10 degrees.  Normal knee flexion is to 140 degrees 
and normal knee extension is to 0 degrees. 38 C.F.R. § 4.71, 
Plate II.

At a VA examination in December 2002, the veteran's range of 
motion was measured as 0-115 degrees in the right leg and 0-
120 degrees in the left leg.  At his most recent VA 
examination in July 2005, range of motion testing revealed 
bilateral knee flexion of 0-140 degrees.  However, the 
examiner noted that the lack of endurance secondary to pain 
decreases the flexion of either leg to only about 130 
degrees.  

Since full extension was shown, and since even using the most 
restricted limitation of motion result fails to merit a 
compensable rating for leg flexion (115 degrees is greater 
than 60 degrees), the Board finds that a higher rating is not 
available based on limitation of motion.

Nevertheless, even if a compensable rating is not available 
based on limitation of motion, an additional rating may also 
be available based on pain.  See  38 C.F.R. § 4.59, and 
VAOPGPREC 9-98 which noted that a separate rating for 
arthritis can be based on X-ray findings and painful motion.  

At his most recent VA examination, the examiner noted that 
the veteran was having significant problems with his knees 
bilaterally, including constant pain which the veteran rated 
as an 8 at all times.  In rendering his diagnosis, the 
examiner noted that knee pain was the veteran's major 
functional limiter.  The veteran indicated that his knee pain 
increases with activities such as walking up or down stairs, 
or with changes in weather, and forces him to sit down and 
rest.  Given that knee pain clearly limits the veteran, the 
Board finds that the veteran is entitled to an additional 10 
percent evaluation for each knee.  See 38 C.F.R. § 4.59.  

The Board will also consider whether a higher rating is 
available under a different diagnostic code.

Under DC 5256, a 30 percent rating is assigned for ankylosis 
of the knee at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.
The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The July 
2005 VA examination revealed nearly full range of motion in 
both of the veteran's knees; and, while some limitation of 
motion was shown by the December 2002 VA examination, the 
veteran still showed considerable mobility with both legs.  
As such, the Board finds that the veteran's knees are not 
ankylosed, and, therefore, an evaluation under DC 5256 is not 
appropriate.  

Under DC 5258, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  However, the medical 
evidence fails to show dislocated semilunar cartilage.  As 
such, this diagnostic code does not provide for an increased 
rating in this case.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in March 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in March 2005 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a September 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained.  The veteran has also been provided with several VA 
examinations (the reports of which have been associated with 
the claims file), and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.

ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

An separate 10 percent rating for arthritis of the right knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




An 10 percent rating for arthritis of the left knee is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


